1 — I
per curiam:
El 29 de octubre de 1990 el Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris (Director), nos informó que el notario Armando Porrata-Doria Harding dejó de rendir por varios meses sus índices o lo hizo tardíamente, sin excusas, luego de serle requerido. (1)
El 16 de noviembre le concedimos término para subsanar las deficiencias subsistentes y, además, para comparecer a mostrar causa por la cual no debíamos disciplinarlo.
Oportunamente, el notario Porrata-Doria Harding remitió los informes atrasados y nos ofreció sus excusas. En síntesis, nos *418expone que los índices, aunque preparados y firmados a tiempo, no fueron remitidos al Director debido a la “inexperiencia” de la persona encargada de sus archivos. Aduce, además, que se suscitaron serios problemas matrimoniales que culminaron con su divorcio y afectaron su práctica profesional. Fosteriormente, mediante escrito complementario, nos notificó de un fuego acae-cido en su oficina el 25 de enero de 1991.
HH 1 — 1
En todas sus fases, la' práctica de la notaría es una gestión de mucho esmero y cuidado, sobre todo, es de carácter intransferible y personal. Como dijimos en In re Meléndez Mulero, 124 D.P.R. 815, 817-818 (1989), es sorprendente “que a pesar de nuestros múltiples pronunciamientos sobre la obligación de los notarios de rendir los índices notariales todavía persista esta actitud de dejadez y negligencia por parte de algunos letrados con un requisito relativamente sencillo que no requiere conocimientos especializados o la preparación de un escrito complejo. Aunque su rigurosa observancia exige una organización administrativa mínima en cada oficina de abogados, esta ‘obligación . . . forma parte integral e importante del esquema legislativo conducente a rodear el acto de fe pública con la más completa garantía de veracidad’ —In re Rigau, Jr., 118 D.P.R. 89, 92 (1986)— y de confiabilidad. In re Alvarado Tizol, 122 D.P.R. 587 (1988); In re Bonilla Martínez, 120 D.P.R. 682 (1988)”. (Énfasis suplido.)
Ciertamente las razones expuestas por el notario Forrata-Doria Harding no le eximen de que sea sancionado. Si optó por mantener abiertas sus oficinas y ejercer la notaría, debió cumplir con tan simple obligación, incluso supervisar y corroborar la remisión de los índices. No se trata de una inobservancia aislada. For el contrario, observamos un patrón repetitivo que, con leves interrupciones, se extendió y cubrió un total de veintitrés (23) meses.
*419Ante estas circunstancias, tomando en cuenta las situaciones peculiares que se desarrollan, procede que se le suspenda del ejercicio de la notaría por un (1) año. El Alguacil del Tribunal se incautará inmediatamente de su obra notarial para el trámite de rigor correspondiente por el Director de la Oficina de Inspección de Notarías.

Se dictará la correspondiente sentencia.


(1) En lo pertinente, su comunicación disponía:
“A la fecha del 16 de mayo de 1989 el notario había fallado en someter los siguientes índices:
“De Junio y desde agosto hasta diciembre de 1988 y Enero, febrero,'marzo y abril de 1989.
“No fu[e] hasta el día 17 de mayo de 1989 que dicho notario sometió [e]stos [íjndices atrasados, y supli[ó] la justificación simple de que dichos índices habían sido archivados en el expediente de las copias sin haberse radicado.
“Surgió otro incumplimiento; el no haber sometido a tiempo los índices de:
“Mayo y junio de 1989.
“Los recibimos tardíamente el 9 de junio de 1989. [(*)] La excusa que ofreció por la tardanza fue que estaban sin servicios secretariales y de vacaciones.
“Siguen las infracciones de ley; los siguientes índices tampoco fueron sometidos a tiempo:
“Agosto, septiembre y octubre de 1989 repitiendo en su justificación que estaba sin servicios secretariales.
“En 16 de febrero de 1990 tuvimos que notificar nuevamente al notario de que no había rendido los índices de:
“Noviembre y diciembre de 1989.
“Estos índices fueron sometidos el 5 de marzo de 1990 y el notario no ofreció justificación alguna.
“Aún esperamos po[r q]ue el notario nos someta los siguientes índices: Marzo, abril, mayo, junio, julio y agosto de 1990.


) “Debe decir 9 de agosto de 1989.” Carta del Director de la Oficina de Inspección de Notarías de 29 de octubre de 1990.